Opinion issued August 5, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00930-CV
____________

WILLIAM R. HOWELL, EXECUTOR OF THE ESTATE OF TED R.
HOWELL, DECEASED; KAREN BRAVO, ADMINISTRATRIX OF THE
ESTATE OF CHARLES BEN HOWELL, DECEASED; KAREN BRAVO,
SUCCESSOR ADMINISTRATRIX OF THE ESTATE OF FREDERICK
LANE HOWELL; KEITH LARSON, INDIVIDUALLY AND AS THE
EXECUTOR OF THE ESTATE OF J. MAXINE LARSON, DECEASED;
JULIE LARSON MORRIS; AND ERIC LARSON, Appellants

V.

R & D HARRIS TRANSPORTATION, INC. AND TAMARRON, INC.,
Appellees




On Appeal from the 240th DistrictCourt
Fort Bend County, Texas
Trial Court Cause No. 62,168




MEMORANDUM  OPINION
          On May 20, 2004, at their request we dismissed the appeals of: WILLIAM R.
HOWELL, EXECUTOR OF THE ESTATE OF TED R. HOWELL, DECEASED;
KAREN BRAVO, ADMINISTRATRIX OF THE ESTATE OF CHARLES BEN
HOWELL, DECEASED; KAREN BRAVO, SUCCESSOR ADMINSTRATRIX OF
THE ESTATE OF FREDERICK LANE HOWELL; KEITH LARSON, EXECUTOR
OF THE ESTATE OF J. MAXINE LARSON, DECEASED
          We have now received a motion to dismiss their appeals from the remaining
appellants: KEITH LARSON, Individually; JULIE LARSON MORRIS; and ERIC
LARSON.  They represent that the appellees have no opposition to their motion. 
Accordingly, we dismiss the appeals of KEITH LARSON, Individually, JULIE
LARSON MORRIS, and ERIC LARSON.  Thus, the entire appeal is dismissed.  Tex.
R. App. P. 42.1(a)(1).
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Alcala.